Citation Nr: 1822993	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  98-17 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle spasms and joint pain.  

2.  Entitlement to an initial rating in excess of 10 percent for cyclothymic disorder with insomnia prior to July 1, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the bilateral shoulders prior to July 1, 2015, and individual ratings in excess of 20 percent for each shoulder thereafter.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran was a member of the Rhode Island Army National Guard.  He performed active duty for training (ACDUTRA) in the Air National Guard of the United States (ANGUS) from August 1983 to December 1983.  Additionally, he served on active duty in support of Operation Desert Shield/Desert Storm in the Army National Guard of the United States (ARNGUS) from January 1991 to May 1991 and from March 1992 to August 1996.  Finally, the Veteran served on active duty from February 2003 to May 2004 in support of Operation Enduring Freedom/Operation Iraqi Freedom.  He served on active duty in the Southwest Asia theater of operations and is the recipient of the Army Commendation Medal on four occasions, the Army Achievement Medal on three occasions, the Good Conduct Medal on two occasions, the Southwest Asia Service Medal with two bronze stars, and the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In a May 1998 rating decision, the RO, in pertinent part, denied service connection for joint pain, tightness and muscle spasms due to undiagnosed illness.  A timely Notice of Disagreement (NOD) was received in September 1998.  In October 1998, the RO issued a Statement of the Case (SOC).  In November 1998, the Veteran's substantive appeal was received.

This case was previously before the Board in December 2007.  At that time, the Board, in pertinent part, remanded the claim for a disability manifested by muscle spasms and joint pain, to include as due to an undiagnosed illness.  

In a March 2012 rating decision, the RO granted service connection for primary insomnia (claimed as disability manifested by a sleep disorder to include as due to an undiagnosed illness), and assigned an initial 10 percent rating, effective July 3, 1997.  The Veteran filed a timely NOD with the initial rating and in November 2013, the RO issued an SOC.  A timely substantive appeal was received in December 2013.

In August 2012, the Board remanded the claims for additional development, in addition to a claim of service connection for an acquired psychiatric disorder (other than PTSD).  

In December 2014, the Board remanded the claims for additional development, as well as, the claim for service connection for an acquired psychiatric disorder (other than PTSD).  At that time, the Board also denied an initial rating in excess of 10 percent for primary insomnia.  The Board also granted an effective date of September 1, 1996, for the grant of service connection for primary insomnia.  

In February 2016, the RO granted service connection for an acquired psychiatric disorder (other than PTSD), namely cyclothymic disorder, which the RO added to the already service-connected sleep disorder.  In March 2016, the Veteran's attorney filed an NOD with the effective date of July 1, 2015, for the grant of a 30 percent rating for cyclothymic disorder.  Essentially, the attorney has argued that the Veteran is entitled to an initial rating in excess of 10 percent for his cyclothymic disorder with insomnia prior to July 1, 2015, namely a 30 percent rating.  Thus, the Board has recharacterized the issue on appeal as such.  Given the Veteran 's assertions, the evidence of record, and the outcome below, no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The RO issued an SOC in September 2016 and the Veteran's substantive appeal was received in October 2016.  

In a September 2016 decision, the Board remanded the issue of muscle spasms and joint pain for additional development and adjudication.  A Supplemental Statement of the Case (SSOC) was issued in September 2016.

A review of the record shows that the RO has substantially complied with all remand instructions.  The Veteran and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2016, the RO granted entitlement to service connection for degenerative joint disease, bilateral shoulders with an evaluation of 10 percent effective July 3, 1997.  A separate evaluation for degenerative joint disease, right shoulder was established with an evaluation of 20 percent, effective July 1, 2015, and a separate evaluation for degenerative joint disease, left shoulder was established with an evaluation of 20 percent effective July 1, 2015.  In June 2017, the Veteran's attorney submitted an NOD with this decision.  To date, no SOC has been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to higher evaluations for service-connected bilateral shoulders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's complaints of muscle spasms and joint pain are due to known clinical diagnoses of service-connected cervical spine degenerative disc disease, degenerative joint disease of the bilateral shoulders, bilateral lateral epicondylitis, and ORIF, right ankle. 

2.  At all times during the appeal period prior to July 1, 2015, the Veteran's service-connected cyclothymic disorder with insomnia was manifested by loss of sleep due to stress and regular episodes of hypomanic activity followed by depression.  Such resulted in occupational and social impairment no more severe than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  There was not occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for muscle spasms and joint pain, including as due to a qualifying chronic disability and as an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1112(a), 1113, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017). 

2.  The criteria for an initial disability rating of 30 percent, and no higher, prior to July 1, 2015 for cyclothymic disorder with insomnia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9431 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Service Connection

	A.  Applicable Law


Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 ( 2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be presumed for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i). 

The Veteran is deemed a Persian Gulf veteran, as there is evidence that during the Persian Gulf War he served on active military service in the Southwest Asia theater of operations. 38 C.F.R. § 3.317(e). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i). 

Also, 38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  38 C.F.R. § 3.317(c).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 

	B.  Background

In this case, the Veteran claims service connection for muscle spasms and joint pain, including as due to undiagnosed illness and exposure to chemicals including nerve agents and pesticides.  Service treatment records show complaints of muscle spasm in the left arm and foot for several hours in March 1991; and the clinician assessed a left shoulder muscle strain.  

A November 1990 Statement of Medical Examination and Duty Status documents that the Veteran experienced cervical, shoulder, and thigh strain in an October 1990 motor vehicle accident.  Such occurred in the line of duty.

The Veteran was afforded a VA examination in April 1999.  He complained of neck and bilateral shoulder pain, which had worsened while serving in the Persian Gulf from 1990 to 1991.  He went to sick call regularly and was issued Motrin.  The Veteran was quite active, running and exercising, but complained of stiffness all over, especially when immobile or at his current desk job.  Cracking in the shoulders was endorsed, but swelling and erythema were denied.  Neck pain on lateral motion was endorsed, as was a feeling of fullness.  He was better with stretching and bending in the morning, but had numbness in the fingertips with muscle twitching.  Difficulty walking was denied.  He was diagnosed with mild osteoarthritis of the shoulders and lumbosacral spine, cervical strain, bilateral shoulder strain, and low back strain.  

The Veteran was afforded a VA examination in September 2007.  The claims file was reviewed.  The Veteran reported intermittent, daily cervical spine pain and stiffness on range of motion, associated with headaches.  Bowel and bladder problems were denied.  He reported bilateral hand paresthesia.  He reported that such symptoms began in 1990 to 1991, while in Iraq.  He also reported right shoulder pain.  He was diagnosed with cervical spine spasms with degenerative disc disease.  Both shoulders were normal; and the examiner opined that the Veteran's shoulder symptoms were most likely related to his cervical spine disorder.

The Veteran was afforded a VA examination in February 2008 for his shoulders.  Examination revealed that both shoulders were normal.  However, there was bilateral radicular pain, secondary to cervical degenerative disc disease. 

In a statement received in August 2011, the Veteran reported that he was exposed to nerve gas, including Sarin and Lindane, and that he was given Mefloquine, an anti-malarial drug.  He contended that such caused his spasms, twitching, and joint pain.  

The Veteran was afforded a Gulf War examination in August 2011.  The claims file was reviewed in connection with the examination and report.  He reported that, shortly after his return from deployment in 1991, he noted a lot of muscle spasms in his arms especially when reaching.  Some days he had recurrent pain throughout the day.  Other days there were no significant symptoms.  The Veteran reported gradual worsening over time and stated that he would fall when the spasms occur and that he has fallen backwards.  Spasms were indicated to be generally sudden, sharp, and intense, and were located in the area from the neck to the waistline, in his back and into his arms.  Location was variable, but moreso in the upper back and neck and radiating down his back.  He reported a constant low-level ache, approximately 3/10, in the base of left neck and trapezius.  

At the time of the examination, the Veteran reported joint pains on arising, in arms, primarily bilateral feet, and tightness in calves, neck pain/stiffness and elbows.  He reported bilateral elbow discomfort with movement, knot-like, with no functional deficit.  There was some improvement with Motrin.  Joint symptoms were noted to be pain, stiffness, and swelling.  Joints affected were bilateral heels and feet, right more than left.  Spine and disc symptoms were indicated to be stiffness, limited motion, back or neck pain, and radiation of arm pain.  The location was indicated to be the cervical spine; and the Veteran reported tingling and numbness in both arms.  The Veteran was diagnosed with cervical disc disease with radiculopathy, bilateral lateral epicondylitis, status post open reduction internal fixation (ORIF) right calcaneal fracture, and left calf muscle spasm.  Problems associated with these diagnoses included joint pains and muscle spasms, foot and calf pain, and tightness/pain in the left calf.  The examiner stated that the Veteran's listed diagnoses were not related to Gulf War service or exposures.  Rather, he has diagnoses of known etiologies.  His neck, arm, and upper back pain and spasms were related to his service-connected cervical spine degenerative disc disease.  His foot and calf pain was related to his history of right calcaneal ORIF and residual pain with altered gait.  The Veteran's bilateral lateral epicondylitis was likely related to repetitive motion/strain.  When asked to list all symptoms and abnormal physical findings and test results that cannot be attributed to a known clinical diagnosis, the examiner answered with "none."

In March 2013, the Veteran was seen for a neurology consultation.  The reason for the consultation was abnormal twitching that was getting worse; and asserted exposure to neurotoxin Sarin.  The Veteran reported that he had been suffering from muscle twitches and spasms (upper and lower extremities) since 1991 after being exposed to nerve gas Sarin (organophosphate).  He reported that since that time symptoms would wax and wane, with aggravation of symptoms since May 2012.  He reported jerking of extremities and muscle twitches that may occur once a week.  The Veteran denied muscle atrophy or muscle wasting, or focal weakness.  Motor examination indicated adequate tone, no tremors or atrophy.  Sensory examination indicated decrease to soft touch pinprick and vibration distally in lower extremities.  The physician noted that it was important to mention that there are no long-term effects of exposure to Sarin nerve gas.  Rather, effects are usually acute. 

A November 2013 clinical note from Newton Wellesley Orthopedic Associates states that the Veteran complained of right heel pain.  Examination and imaging studies revealed subtalar arthritis of the right ankle.

The Veteran was afforded a VA examination in connection with his bilateral shoulder claim in July 2015.  He was indicated to have a bilateral shoulder disorder.  The Veteran reported that he injured both shoulders in a motor vehicle accident in 1989 during active service.  He stated that he was also treated for worsening shoulder pain during Desert Storm in Kuwait and Iraq in 1991.  The Veteran stated that his shoulders were always tender, stiff, and painful.  He reported that he had physical therapy sessions in the past with moderate to significant relief.  

In a February 2016 addendum opinion, the examiner indicated that the diagnosis was degenerative joint disease, bilateral shoulders.  The examiner stated that such was not caused by the Veteran's degenerative disc disease of the cervical spine.  It was explained that cervical degenerative disc disease was not an etiology for arthritis of the shoulder.  However, the Veteran had a worsening cervical spine with fusion and the cervical spine residuals of pain, stiffness, and decreased range of motion were likely to make the condition of his shoulder worse.  The examiner also explained that there was no radiculopathy in bilateral upper extremities in his last VA examination to suggest radiculopathy at the time of the examination. The symptoms of pain and stiffness in both shoulders were attributable to his degenerative joint disease of the bilateral shoulders and aggravation from his cervical spine disorder. 

The Veteran was afforded an additional VA opinion in September 2015 regarding his shoulder claim.  The claims file was reviewed.  The examiner indicated that the Veteran had current arthritis in both shoulders.  He was noted to have been in a motor vehicle accident in October 1990 and treated for bilateral shoulder strains.  X-rays of the shoulders from 1990 to September 2007, 17 years after the motor vehicle accident, were normal, but his cervical spine x-ray in September 2007 showed degenerative disc disease.  Service treatment records showed that the Veteran was seen for his shoulders in 1990 and 1991; and additional records indicate persistent and recurrent pain of the cervical spine.  There was further exacerbation of the cervical spine disorder by deployment-related lifting in Kuwait.  Prior to aggravation of shoulders by the service-connected cervical spine disorder, the shoulder baseline was strain with no significant limitation in performing activities of daily living. 

A VA medical opinion was obtained in February 2016.  The Veteran was diagnosed with degenerative joint disease of both shoulders.  It was explained that the Veteran's cervical spine degenerative disc disease was not an etiology of arthritis of the shoulder.  Rather, the cervical spine residuals of pain, stiffness, and decreased range of motion likely made his shoulders worse.  There was no radiculopathy in the bilateral upper extremities during the last VA examination which would suggest that radiculopathy was present.  The symptoms of pain and stiffness in both shoulders are attributable to bilateral shoulder degenerative joint disease and aggravation from his cervical spine disorder.

An addendum opinion was obtained from the February 2016 VA clinician in a September 2016 email.  He explained that muscle spasm and joint pain were some of the symptoms of unexplained chronic multisymptom illness relating to the Gulf War.  The examiner opined that the Veteran's muscle spasm and joint pain at least as likely as not constituted a medically unexplained chronic multisymptom illness.  

In order to determine whether the Veteran's complaints of muscle spasm and joint pain were due to an undiagnosed illness, additional opinions were obtained in September 2016.  The claims file was reviewed.  The examiner was asked to review the prior examination reports and medical opinions and indicate whether the disabilities diagnosed in connection with the Veteran's claimed muscle spasms and joint pain at least as likely as not constituted a medically unexplained chronic multi-symptom illness.  The examiner found that the Veteran had degenerative joint disease of the bilateral shoulders and degenerative disc disease of the cervical spine.  His joint pain and muscle spasms of these joints were indicated to be progressions of his cervical degenerative disc disease and bilateral shoulder degenerative joint disease.  The examiner found that the Veteran's joint pain and muscle spasms were less likely than not proximately due to result of undiagnosed Gulf War illness.  His degenerative disc disease of the cervical spine and degenerative joint disease of the bilateral shoulders were most likely responsible for his joint pain and muscle spasm of his neck and shoulder.

An additional September 2016 opinion was provided.  The examiner stated that a review of records revealed that the Veteran did not in fact have a medically unexplained chronic multisystem illness.  The Veteran was noted have service-connected cervical spine degenerative disc disease, which would explain his upper back, neck, and bilateral arm pain.  He also had a history of bilateral lateral epicondylitis.  Such would also explain forearm pain.  It was also noted that he had sustained an automobile accident in 2005.  The examiner also noted that the Veteran had a diagnosis of degenerative joint disease of both shoulders and found that this would explain his bilateral shoulder pain.  Finally, the Veteran was noted to have ORIF, right ankle, which would explain his right lower extremity pain.  Therefore, the examiner found that the Veteran's symptoms have medically explained causes (listed above) and are less likely than not considered a medically unexplained illness.

	C.  Analysis

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for muscle spasm and joint pain, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.   

Although the VA clinician's September 2016 email offers a positive nexus opinion, the Board affords such minimal probative weight because no rationale was provided as to why the Veteran's muscle spasm and joint pain characterized a medically unexplained chronic multisymptom illness while the Veteran had other diagnosed disorders which could also cause the same symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As the later September 2016 VA medical opinion explains the likely cause of each of the Veteran's symptoms, the Board affords such greater probative weight.  

As noted above, objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms include muscle spasm and joint pain.  The Veteran has not submitted competent evidence that he has an illness, or unexplained muscle spasm or joint pain (or symptoms), related to his service.  

Although the Veteran surmised that exposure to nerve gases Sarine and Lindane and/or administration of Mefloquine may have caused his symptomatology, see August 2011 statement, he is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report symptoms and observations because this requires only personal knowledge as it comes through an individual's senses).  The Board finds the VA examination reports to be of greater probative weight than the Veteran's lay assertions. 

Furthermore, the Veteran's muscle spasms and joint pain were found to be related to his service-connected cervical spine and shoulder disabilities, to diagnosed bilateral lateral epicondylitis, and to ORIF, right ankle.  Thus, there is no undiagnosed illness or medically unexplained chronic multi-symptom illness from which the Veteran suffers and would warrant service connection.  Therefore, because the Veteran's muscle spasms and joint pain have been specifically attributed to known diagnoses, and such is not a condition for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for muscle spasms and joint pain as a result of an undiagnosed illness is not warranted. 

The Board has considered the Veteran's attorney's arguments that the September 2016 VA medical opinion supports a grant of service connection on a secondary basis for muscle spasms and joint pain.  See January 2017 letter.  However, the Veteran's symptomatology related to his service-connected cervical spine and bilateral shoulder disorders have been taken into account in the ratings already assigned for such disorders.  His symptoms have been shown to be due to those conditions and are not separate conditions in and of themselves.  As such the symptoms are not subject to service connection but are properly addressed by ratings for the disabilities that are already service connected.  

If the Veteran believes that the rating currently in effect for his cervical spine disorder does not fully capture the severity of such, he may file a claim for an increased evaluation.  The issue of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the bilateral shoulders prior to July 1, 2015, and individual ratings in excess of 20 percent for each shoulder thereafter, is discussed in the REMAND section below.

Under the circumstances, the Board concludes that service connection for muscle and joint pain, to include as due to an undiagnosed illness, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

IV.  Increased Evaluations

	A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469-70.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  

	i.  Rating Criteria

By a March 2012 DRO decision, the RO granted service connection for primary insomnia (claimed as a disability manifested by a sleep disorder, to include as due to an undiagnosed illness), and assigned a 10 percent disability evaluation, effective July 3, 1997.  

In its November 2013 SOC, the RO discontinued the initial 10 percent rating assigned for the Veteran's service-connected primary insomnia, due to the Veteran's return to active duty on February 7, 2003.  The initial 10 percent rating was reinstated on May 12, 2004, following the Veteran's discharge from active duty.  38 C.F.R. § 3.654(a).

The Veteran's disorder is rated pursuant to Diagnostic Codes 8899-9431.  38 C.F.R. §§ 4.20, 4.27.  The "99" Code (which is properly 9499) refers to unlisted mental disorders, while the more specific Diagnostic Code 9431 refers to cyclothymic disorder.  

As the Veteran filed his claim for entitlement to service connection for a sleep disorder in July 1997, the pertinent rating criteria for the entire appeal period for the General Rating Formula for Mental Disorders (including cyclothymic disorder), is that effective November 7, 1996.  See 38 C.F.R. § 4.130.  

Under Diagnostic Code 9431 (cyclothymic disorder), a 10 percent rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.  

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record)). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118


	B.  Background

Service treatment records indicate that, in May 1996, the Veteran was seen for complaints of insomnia, which he stated began when he learned that he was being involuntarily separated from the Army National Guard.  He reported sleeping four to five hours per night.  He was assessed with situational stress.  A psychiatric assessment was requested for evaluation of stress management due to the Veteran's complaints of stress at work and at home.  The Axis I diagnosis was life circumstance problems.  

The Veteran was afforded a VA examination in April 1999.  The claims file was reviewed.  He was noted to have a chronic sleep disorder, and only sleeping two to two and a half hours per night, which began in the Gulf War.  The Veteran was unaware of any triggering stimuli.  He denied waking up with any particular nightmares or anything else.  He slept better if he took naps during the day.  There was no evidence of narcolepsy or other parasomnias.  There was no lymphadenopathy reported; and there was no evidence of major depression, dysthymia, mania, suicidality, or psychosis either currently or previously.  There was no evidence of full panic disorder, although there had been a panic attack in 1983 and service treatment records indicated complaints of anxiety and shortness of breath.  There was no evidence of obsessive-compulsive disorder.  

Examination revealed the Veteran to be alert and oriented.  He was cooperative and judged to be reliable throughout the interview.  Detailed and appropriate responses were provided to all questions and there was no evidence of gross cognitive pathology.  There was no evidence of major mood disorder or anxiety disorder currently or in the past.  The impression was primary insomnia.  The Veteran did not currently have a major psychiatric illness that could explain his symptoms.  He did not meet the criteria for PTSD or other major psychiatric illness.  The diagnosis of primary insomnia was based on his experiencing nightly difficulty falling asleep which caused minimal functional problems for him.  Memory was grossly intact.  The clinician related that the Veteran "does not have any evidence of dysfunction in his job from this or other problems."

April and August 1999 General Medical Examination Reports state that the Veteran worked as an accountant.  Psychiatric examination revealed that the Veteran had normal behavior, comprehension, and emotional reactions.  There were no signs of tension.  He responded to the social and occupational environments well.  

The Veteran was afforded a VA examination in September 1999.  The Veteran endorsed three symptoms of hypomania with a predominantly irritable mood.  Such were associated with the stress of seeing people in the National Guard with whom he was involved in a difficult legal situation.  There was no other evidence of hypomania, but the symptoms of irritability, decreased need for sleep, flight of ideas, and decreased concentration all occur regularly when he has or plans contact with these people.  Such has happened four to five times in the last two years, lasting for two days approximately.  It was noted that the Veteran occasionally missed work due to a hangover, but there were no other symptoms to endorse evidence of drug or alcohol dependence or abuse.  

There was no endorsement of symptoms to meet criteria for dysthymia or major depression.  Sufficient symptoms were endorsed to meet the criteria for panic attacks, including racing heart, sweating, trembling, shortness of breath, chest discomfort, nausea, feeling dizzy and unsteady, and hot flashes.  However, there were no symptoms of agoraphobia.  Such attacks occurred exclusively in situations where he was dealing with the persons in the National Guard with whom he is embroiled in a legal situation.  Because of the circumscribed nature, he did not meet the criteria for panic disorder, but met criteria for specific phobia, which may manifest as a situationally-bound panic attack.  The Veteran had a marked fear of such situations and they almost invariably provoked panic attacks.  The Veteran recognized such fear as excessive and avoided it whenever possible.  However, such avoidance, particularly in anticipation of distress, interfered significantly with his normal routine.  There was no evidence of obsessive/compulsive disorder, although the Veteran performed obsessive rechecking of his work as an accountant and his claim preparation for his legal issue.  The Veteran endorsed decreased sleep, increased irritability, decreased concentration, increased reactivity to noise, and a sense of being on guard and hypervigilant, although he did not meet the criteria for a diagnosis of PTSD.  He was diagnosed with specific phobia due to interactions with individuals in the National Guard with whom he was embroiled in a difficult legal contestation.  

An October 2007 statement from the Veteran's former supervisor details an incident where the supervisor expressed disappointment that the Veteran had not followed through on a problem at work and how the Veteran had not been getting along with staff but was combative with everyone, including the supervisor.  The supervisor told the Veteran that he was being insubordinate.  The Veteran stated that he was unhappy with the conversation and left the supervisor's office.  The supervisor stated that the Veteran left him a voicemail the next day informing him that a complaint had been filed with the police department and that he would be complaining to the corporate office about the supervisor.  An accompanying January 2008 statement from the attorney states that the supervisor fired the Veteran for being combative and not getting along with others.

Pursuant to the Board's December 2007 remand, the Veteran was afforded a VA examination in February 2008.  The claims file was reviewed.  The Veteran reported that his current marriage began in 2003.  His wife accidentally broke his nose in her sleep; and, approximately a week and a half prior to the examination, she had her hands on his face and tried to "turn it."  The Veteran queried whether that was why he had trouble sleeping.  The Veteran reported that he was terminated in 1996 from the Army National Guard because of combative and insubordinate action against his superior.  He was terminated in October 2007 from a position as a divisional maintenance manager because of a combative attitude and insubordination toward a supervisor.  He stated that he has held many jobs in the past two years, including his own company.  He has also worked for the past 10 years as a tax preparer.  He endorsed sleep problems and occasional nightmares about a videotape he viewed after the Kurds were poisoned by Saddam Hussein's troops.  

Examination found the Veteran cooperative and pleasant.  However, the examiner considered the Veteran's self-report less than reliable because his answers were often vague and ambiguous and he would often change his answers when asked for clarification.  He was not withdrawn or agitated.  There was no evidence of motor retardation or abnormalities.  Hallucinations were denied; however, the Veteran reported that he thinks his house is haunted because he bought it from his parents and they told him so.  The Veteran was oriented to all spheres.  There was no evidence of altered level of consciousness.  Short- and long-term memory were good.  Concentration was good.  Obsessive thinking and compulsive behaviors were denied.  He described his mood as "alert and calm; I'm pretty normal."  Affect was euthymic.  Suicidal or homicidal ideation, and history of such behaviors, was denied.  There was no evidence of impaired capacity to engage in self-care.  He did not use any drugs that have not been prescribed.  He reported drinking five days per week but has no more than one drink per occasion.  Feelings of inadequacy, worthlessness, or hopelessness were denied.  The Veteran sleeps three to five hours per night and has difficulty going to and staying asleep.  He did not feel that the use of sleep aids was necessary.  Energy level was "pretty good" and libido was "normal."  Interests and hobbies included reading about and attending sporting events and going out with friends.  Irritability or tearfulness was denied.  

The Veteran reported that he gets by with three hours or less of sleep once per month and the longest period he had gone without sleep was from 40 to 45 hours.  During such periods he experienced racing thoughts, hypersexuality, and flight of ideas.  He also would undergo excessive spending sprees.  He noted that he was currently $30,000 in debt.  These hypomanic episodes are followed by depressive episodes, which do not last long.  Symptoms of panic disorder were denied.  With regard to relatives, he was close to his brother, sons, and grandson.  He estimated that he had a couple hundred friends, 10 to 15 whom he considered close.  He was very active in veterans' organizations and was an active volunteer.  He was friendly with neighbors and had no problems with authority figures.  The Veteran's concentration was unimpaired at the time of interview.  The Veteran explained that he had difficulty completing everyday household tasks because he was often easily distracted.  

He was diagnosed with cyclothymic disorder.  Marital discord and financial stressors were noted to be moderate.  The Veteran was capable of managing his own funds.  The Veteran did not believe that he required medication.  The examiner opined that the Veteran's psychiatric symptoms had no negative impact on his ability to obtain and maintain physical and sedentary employment and caused no interference with social functioning.  The examiner explained that the Veteran's cyclothymic disorder was characterized by regular episodes of hypomanic activity followed by depression, which does not meet the criteria for major depression.  Although the Veteran recalled experiencing hypomanic episodes prior to his active service, the examiner stated that it was not possible to determine whether the Veteran actually experienced such episodes prior to service without resorting to speculation. 

In a statement received in January 2009, the Veteran's mother reported that the Veteran had normal sleep habits until he returned from deployment in 1991.  The Veteran did not seem like himself.  He did not do many things he used to.  He slept two to three hours per night and would pace and exercise to try to "tire himself" enough to go to sleep.  His mother observed mood swings, which often followed him going two to three days without sleep.  The Veteran was found sleeping on the side of the road in his car.  Police contacted her and the rest of the family to pick him up because they were concerned about letting him drive home.  The Veteran told her that his interrupted sleep, and lack thereof, was because he had too much going on.  In the early 2000s, the Veteran told his mother that his sleep problems were due to memories of stressful incidents in service.

August 2009 clinical notes indicate that the Veteran was seeking assistance on the advice of family and friends due to bereavement and ongoing problems with mood lability.  His mother had recently passed away, which precipitated a worsening of his symptoms.  He endorsed depression and difficulty with intrusive thoughts regarding his active service.  He had slept "terrible" for the past 18 months, primarily three hours per night.  He experienced difficulty falling asleep, intermittent waking, and nightmares related to service.  He endorsed low energy, motivation, and interest over the past two years.  He owned a seasonal business, but was otherwise unemployed for two years after being terminated from his previous position for being argumentative.  The Veteran's performance deteriorated when he returned from Iraq.  He was "very snappy" with people and always was looking for some type of argument or confrontation in everything, but denied physical aggression.  However, he had been less irritable in the past few weeks.  He answered "yes and no" regarding suicidal ideation because he has had thoughts that "it would be so much easier than dealing with everything."  However, intent, plan, and history of attempts were denied.  

The Veteran was $30,000 in debt due to overspending.  He barricaded himself in his house a couple of weeks ago because he wanted to be alone.  He reported racing thoughts while driving and seeing things that might hurt him, like fires, which would turn out to be pieces of trash.  It was unclear whether such were illusions or visual hallucinations.  Paranoia that he would be harmed by his former boss and military supervisors was endorsed, albeit in a nonspecific manner.  Memory was intact and insight and judgment were appropriate.  He reported that he had many friends at present and that he was on his second marriage, which had lasted for six years so far.  When asked about whether he was separated from his wife, he responded "yes and no."  His wife was stating in an apartment approximately a mile away.  They were trying to work things out and saw each other almost daily.  The Veteran was trying to live off income from his own businesses.  His major social supports were his wife, siblings, and son.  His interests included spending time with a grandson, babysitting, and listening to sports on the radio.  He volunteered with disabled children, took his grandson to zoos, and attended concerts.  Increased motivation was endorsed in a later session; and the Veteran stated that he felt more like himself.  He stated that sleep was his primary problem, although he no longer feared going to sleep due to nightmares.  

In a statement received in November 2011, the Veteran's wife reported that she had known the Veteran since 1999 and had lived with him since 2000.  He sleeps no more than three to four hours per night, but experienced periods of restlessness during which his arms and legs kick and twitch.  This often wakes him up; and he is usually unable to go back to sleep.  She reported that she has observed severe mood swings.  When the Veteran experiences a high, he goes 24 to 36 hours without sleep and is very active and wants to do everything.  However, such periods are followed by lows during which the Veteran manages well and is somewhat functional, but he experiences periods of confusion and memory loss.  The Veteran has told her about being awakened at night upon recalling horrific photographs he was shown while on active duty.  She has witnessed the twitching and spasms which awaken the Veteran overnight.  The Veteran also told her that he is often awakened by stiffness and muscle tightness in his neck.  Such is followed by a headache.

In a March 2012 memorandum, the examiner who conducted the November 2011 VA neurology examination (Chief, Neurology Section) stated that the Veteran's sleep disorder, diagnosed as primary insomnia, was more likely than not incurred or aggravated during service.  

	C.  Analysis

Upon review of the foregoing, the Board finds that, for the period prior to July 1, 2015, an initial evaluation of 30 percent for the Veteran's service-connected cyclothymic disorder with insomnia is warranted.  

However, an initial rating in excess of 30 percent is not warranted for any portion of the period on appeal.  Indeed, the Veteran and his attorney do not contend that an initial rating in excess of 30 percent is warranted.  Rather, they have contended that the effective date for the assignment of the 30 percent rating for cyclothymic disorder with insomnia should be prior to July 1, 2015.  See October 2016 statement which accompanied substantive appeal.  The Veteran's attorney observed that the April 1999 VA examination report noted chronic sleep impairment and the Veteran's complaints of short-term memory loss since 1991, including forgetting shopping items more easily, occasionally having attentional lapses, and taking wrong turns when driving approximately four times per year.  

Throughout the period on appeal, the Veteran's cyclothymic disorder with insomnia has been characterized by chronic sleep impairment, periods of hypomania followed by depression, and a combative nature.  He recklessly spends money during hypomanic periods.  Indeed, he reported being $30,000 in debt as a result.  See February 2008 VA examination report and August 5, 2009, clinical note.  The Veteran's combative nature and inability to get along with others caused his employment to be terminated.  See October 2007 statement from former supervisor and January 2008 statement from Veteran confirming such termination.  During his February 2008 VA examination, the Veteran noted that he had also been terminated from the Army National Guard due to combative and insubordinate action against a superior.  The September 1999 VA examiner noted that the Veteran's symptoms of hypomania included a predominantly irritable mood.  However, the evidence reveals that the Veteran also owned his own business and has held other jobs throughout the period on appeal.

The Veteran's wife competently reported that the Veteran experiences confusion and memory loss during the depression periods which follow his hypomanic episodes.  See November 2011 statement.  The Veteran's mother reported that, since his return from deployment in 1991, the Veteran experienced mood swings which followed him going two to three days without sleep.  He was found by the police sleeping in his car on the side of the road following one such episode.  See January 2009 statement.

Although the record contains some ambiguity as to whether the Veteran's combative nature is due to his service-connected cyclothymic disorder with insomnia, given the evidence of record, the Board concludes that reasonable doubt must be resolved in favor of the Veteran.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability).

However, despite these symptoms, including loss of sleep, the VA examiners consistently opined that the Veteran's psychiatric symptoms did not affect his occupational or social functioning.  The April 1999 VA examiner found that the Veteran "did not have any evidence of dysfunction in his job from his sleep disorder or other problems.  The February 2008 VA examiner opined that, while the Veteran endorsed symptoms such as repeated regular episodes of hypomanic activity followed by depression, his psychiatric symptoms had no negative impact on his ability to obtain and maintain physical and sedentary employment and caused no interference with his social functioning.  

Despite his occasional combative nature, the evidence establishes that the Veteran does not experience significant social impairment, such that he would have difficulty in establishing and maintaining effective social relationships.  Rather, he counts numerous friends and is an active volunteer.  He has close relationships with children and a grandchild, although he has experienced marital difficulties with his wife on occasion.  Further, during his February 2008 VA examination, he reported that he was close to his brother, sons, and grandson.  He estimated that he had a couple hundred friends, 10 to 15 whom he considered close.  He was very active in veterans' organizations and was an active volunteer.  He was friendly with neighbors and had no problems with authority figures.   

His occupational impairment is no more severe than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As noted above, although his employment was terminated due to a combative nature and an inability to get along with others, the Veteran also owned his own business and was able to work as a tax preparer.  The Board notes that, although the Veteran experienced temporary periods of unemployment, there is no indication, nor is it contended, that such periods were solely due to his service-connected psychiatric disorder.

Although the Veteran endorsed passive thoughts of things being easier if he were dead on occasion, he did not exhibit suicidal or homicidal ideation during the period on appeal.

Given the above evidence, the Board concludes that the evidence demonstrates that, prior to July 1, 2015, the Veteran's cyclothymic disorder with insomnia was manifested by no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9431.  Hence, an initial rating in excess of 30 percent for this period is not warranted.  The evidence does not reflect occupational and social impairment with reduced reliability and productivity.  Indeed, VA examiners in April 1999 and February 2008 found that the Veteran's insomnia had no effect upon his occupational and social functioning.  April and August 1999 General Medical Examination Reports state that the Veteran responded to social and occupational environments well.  

Despite his primary symptoms of depression, periods of hypomania followed by depression, and chronic sleep impairment reported during the course of his VA treatment, the evidence has shown the Veteran to function with routine behavior and normal self-care, as well as proving himself to be reliable and productive.  

In sum, occupational and social impairment with reduced reliability and productivity is not shown by the evidence of record.  As a result, the Veteran is entitled to an initial rating of 30 percent, and no higher, for his service-connected cyclothymic disorder with insomnia prior to July 1, 2015.  

Again, the Board emphasizes that the Veteran and his attorney only seek an initial 30 percent rating for cyclothymic disorder with insomnia for the period on appeal.  See October 2016 statement which accompanied substantive appeal.  They have also characterized the instant claim on occasion as entitlement to an earlier effective date for the award of a 30 percent rating for cyclothymic disorder with insomnia.  

As the preponderance of the evidence is against the award of an initial rating in excess of 30 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the Veteran is unemployable as a result of his service-connected cyclothymic disorder with insomnia, consideration of a TDIU is not warranted.  Although the Veteran was terminated from positions due to his combative nature, the evidence of record shows that he owns his own business and has held other jobs since such terminations.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to service connection for muscle spasm and joint pain is denied.

Entitlement to an initial rating of 30 percent, and no higher, for cyclothymic disorder with insomnia, is granted for the period from September 1, 1996 to February 7, 2003 and for the period from May 13, 2004 to July 1, 2015, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In September 2016, the RO granted entitlement to service connection for degenerative joint disease, bilateral shoulders with an evaluation of 10 percent effective July 3, 1997.  A separate evaluation for degenerative joint disease, right shoulder was established with an evaluation of 20 percent, effective July 1, 2015, and a separate evaluation for degenerative joint disease, left shoulder was established with an evaluation of 20 percent effective July 1, 2015.  In June 2017, the Veteran's representative submitted an NOD with this decision.  The RO, however, has not issued to the Veteran an SOC with respect to these issues.  Thus, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran and his representative addressing the issue of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the bilateral shoulders prior to July 1, 2015, and individual ratings in excess of 20 percent for each shoulder thereafter.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. §§ 19.30, 20.302(b).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


